                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

            Monica Clay,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            3:19-cv-00004-KDB-DCK
                                       )
                 vs.                   )
                                       )
            Andrew Saul,               )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 21, 2020 Order.

                                               January 21, 2020
